UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 16-1842


ROBERT ENKEMA,

                 Plaintiff - Appellant,

          v.

FTI CONSULTING, INC.; FTI LLC,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:16-cv-01048-JFM)


Submitted:   October 7, 2016                 Decided:   November 4, 2016


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jonathan Biran, BIRAN KELLY LLC, Baltimore, Maryland; William
David Bridgers, Andrew Archer Warth, WALLER, LANSDEN, DORTCH &
DAVIS, Nashville, Tennessee, for Appellant.  Paul Andrew Fenn,
CONTI, FENN & LAWRENCE, LLC, Baltimore, Maryland; Judith A.
Lockhart, CARTER, LEDYARD & MULBURN, New York, New York, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Robert Enkema seeks to appeal the district court’s order

directing arbitration in his civil action against his former

employer, FTI Consulting, Inc. (“FTI”).                        This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012),

and    certain        interlocutory           and       collateral    orders,    28     U.S.C.

§ 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).                              Upon review of the

district court’s order, we conclude that the order in question

stayed       the    district    court         proceedings      pending    arbitration         of

Enkema’s claims.             Consequently, the order is neither a final

order nor an appealable interlocutory or collateral order.                                   See

9    U.S.C.    § 16(b)(1),         (2)    (2012).           Therefore,   we     grant    FTI’s

motion to dismiss the appeal for lack of jurisdiction and deny

as    moot    Enkema’s      motion       to    reconsider       the   suspension        of   the

briefing schedule.             We dispense with oral argument because the

facts    and       legal    contentions         are      adequately    presented       in    the

materials          before   this    court       and      argument     would   not     aid    the

decisional process.

                                                                                    DISMISSED




                                                    2